 



Exhibit 10.1
 
AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT
dated as of November 1, 2005
between
ULTRALIFE BATTERIES, INC.
and
THE LENDERS PARTY THERETO
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 

32



--------------------------------------------------------------------------------



 



AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT
     This Amendment is dated as of November 1, 2005, is made by and between
ULTRALIFE BATTERIES, INC. (the “Borrower”) and the Lenders party to the Credit
Agreement and JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank)
as Administrative Agent for the Lenders (in such capacity, the “Agent”).
Statement of the Premises
     The Borrower, the Lenders and the Agent have previously entered into, among
other agreements, a Credit Agreement, dated as of June 30, 2004, which was
amended by Amendment Number One dated as of September 24, 2004, Amendment Number
Two dated as of May 4, 2005 and Amendment Number Three dated as of August 5,
2005 (the “Credit Agreement”). The Borrower, the Lenders and the Agent desire to
amend the Credit Agreement as referenced herein.
Statement of Consideration
     Accordingly, in consideration of the premises and under the authority of
Section 5-1103 of the New York General Obligations Law, the parties agree as
follows:
Agreement
     1. Defined Terms. The terms “this Agreement,” “hereunder” and similar
references in the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended by this Amendment Number Three. Capitalized terms used and
not otherwise defined herein shall have the meanings ascribed to such terms in
the Credit Agreement.
     2. Amendment. Effective upon the satisfaction of all conditions specified
in Section 5 hereof, the Credit Agreement is hereby amended as follows:
          A. Section 6.09(a), Debt to Earnings Ratio, is superseded and replaced
in its entirety and amended to read:

  (a)   Minimum EBITDA and Debt to Earnings Ratio. The Borrower shall:        
at the Fiscal Quarter ending October 1, 2005, attain EBITDA for the Fiscal
Quarter of not less than ($775,000);         at the Fiscal Quarter ending
December 31, 2005, attain EBITDA for the Fiscal Quarter of not less than
($275,000);         maintain the ratio at the Fiscal Quarter ending April 1,
2006 of (x) Consolidated Total Funded Debt measured at the subject Fiscal
Quarter end, to (y) EBITDA for the four Fiscal Quarter period then ended taken
together as a single accounting period, at or below 5.25 to 1;         maintain
the ratio at the Fiscal Quarter ending July 1, 2006 of (x) Consolidated Total
Funded Debt measured at the subject Fiscal Quarter end, to (y) EBITDA for the
four Fiscal Quarter period then ended taken together as a single accounting
period, at or below 3.00 to 1;

maintain the ratio at the Fiscal Quarter ending September 30, 2006 of
(x) Consolidated Total Funded Debt measured at the subject Fiscal Quarter end,
to (y) EBITDA for the four Fiscal Quarter period then ended taken together as a
single accounting period, at or below 2.50 to 1;

33



--------------------------------------------------------------------------------



 



      thereafter at each Fiscal Quarter end of (X) Consolidated Total Funded
Debt measured at the subject Fiscal Quarter end, to (Y) EBITDA, measured for the
four Fiscal Quarter period then ended, taken together as a single accounting
period, at or below 2.00 to 1.

            B. Section 6.09(b), EBIT to Interest Expense Ratio, is superseded
and replaced in its entirety and amended to read:

  (b)   Minimum EBIT and EBIT to Interest Expense Ratio. The Borrower shall:    
    at the Fiscal Quarter ending October 1, 2005, attain EBIT for the Fiscal
Quarter of not less than ($1,520,000);         at the Fiscal Quarter ending
December 31, 2005, attain EBIT for the Fiscal Quarter of not less than
($1,050,000);         at the Fiscal Quarter ending April 1, 2006, attain EBIT
for the Fiscal Quarter of not less than $700,000;         at the Fiscal Quarter
ending July 1, 2006, attain EBIT for the Fiscal Quarter of not less than
$950,000;         at the Fiscal Quarter ending September 30, 2006 of (x) EBIT
measured for the four Fiscal Quarter period then ended, taken together as a
single accounting period, to (y) interest expense measured for the four Fiscal
Quarter period then ended, taken together as a single accounting period, at or
above 2.25 to 1;         thereafter at each Fiscal Quarter end of (I) EBIT,
measured for the four Fiscal Quarter period then ended, taken together as a
single accounting period to (II) interest expense, measured for the four Fiscal
Quarter period then ended, taken together as a single accounting period, at or
above 5.00 to 1.

     3. Representations. The Borrower hereby represents and warrants to the
Lenders and the Agent that: (i) the covenants, representations and warranties
set forth in the Credit Agreement are true and correct on and as of the date of
execution hereof as if made on and as of said date and as if each reference
therein to the Credit Agreement were a reference to the Credit Agreement as
amended by this Amendment; (ii) except the Existing Event of Default, defined
and waived herein below, no Default or Event of Default specified in the Credit
Agreement has occurred and is continuing, (iii) since the date of the Credit
Agreement, there has been no material adverse change in the financial condition
or business operations of the Borrower which has not been disclosed to Agent;
(iv) the making and performance by the Borrower of this Amendment have been duly
authorized by all necessary corporate action; and (v) the security interests and
charges granted by the Borrower and its Subsidiary pursuant to the Security
Agreements continue to constitute valid, binding and enforceable, first in
priority Liens on the Collateral, subject only to Liens permitted under the
terms of the Security Agreements and Credit Agreement.
     4. Conditions of Effectiveness. This Amendment shall become effective when
and only when Agent shall have received counterparts of this Amendment executed
by Borrower, Lenders and Agent, and Agent shall have additionally received the
following:
          A secretarial certificate of the Borrower in a form reasonably
acceptable to Agent, certifying that the June 30, 2004 secretary’s certificate
of Borrower is true and correct as of the date of execution hereof, and the
authorizing resolutions and the incumbency of officers of the Borrower remain in
full force and effect.

34



--------------------------------------------------------------------------------



 



     5. Reference to and Effect on Loan Documents.
          A. Upon the effectiveness hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended hereby.
          B. Except as specifically amended above, the Credit Agreement, and all
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
          C. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent and Lenders under
any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents.
     6. Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of New York without regard to any
conflicts-of-laws rules which would require the application of the laws of any
other jurisdiction.
     7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
     8. Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all or which taken together shall constitute but one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective representatives thereunto duly authorized as of the
date first above written.

                  ULTRALIFE BATTERIES, INC.    
 
           
 
  By:   /s/ Robert W. Fishback    
 
                Name: Robert W. Fishback         Title: VP – Finance & CFO    

[Additional Signature Pages follow]

35



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ Hollie E. Calderon    
 
           
 
      Hollie E. Calderon, Vice President    
 
            ADMINISTRATIVE AGENT:   JPMORGAN CHASE BANK, N.A., as Agent    
 
           
 
  By:   /s/ Hollie E. Calderon    
 
           
 
      Hollie E. Calderon, Vice President    

[Additional Signature Page follows]

36



--------------------------------------------------------------------------------



 



                  MANUFACTURERS AND TRADERS TRUST COMPANY    
 
           
 
  By:   /s/ Jon Fogle    
 
           
 
      Jon Fogle, Vice President    

37